Pee Cueiam.
It appears in record on this appeal that the case on appeal, as served by appellant, by stipulation of counsel for parties to *444tbe action, constitutes tbe case on appeal, and that, in tbe case on appeal as so constituted, all tbe evidence is set out printed in mass in form of questions and answers, and not in narrative form as required by Rule 19 (4) of tbe Rules of Practice in tbe Supreme Court, 213 N. C., 808.
It further appears that one of tbe assignments of error is to tbe refusal of tbe court to grant motion for judgment as of nonsuit.
Tbe rule provides that “if the case on appeal is settled by agreement of counsel, or tbe statement of tbe appellant becomes tbe case on appeal, and tbe rule is not complied with, or tbe appeal is from a judgment of nonsuit, tbe appeal will be dismissed.”
In accordance therewith, and under authority of Pruitt v. Wood, 199 N. C., 788, 155 S. E., 924, to which attention is called, tbe appeal is
Dismissed.